Case 5:18-cv-04008-DDC-GEB Document 39-1 Filed 03/26/19 Page 1 of 3




                      Exhibit A
              Case 5:18-cv-04008-DDC-GEB Document 39-1 Filed 03/26/19 Page 2 of 3

PA Criteria
                                                                                      Initial Approval: November 14, 2014
                                                                           Revised Dates: January 11, 2017; April 13, 2016
                                                                     January 13, 2016; October 14, 2015; January 14, 2015

                                             CRITERIA FOR PRIOR AUTHORIZATION
                                                                         Fixed Combination Direct Acting Hepatitis C Agent
PROVIDER GROUP           Pharmacy
MANUAL GUIDELINES        The following drug requires prior authorization:
                         Ledipasvir/Sofosbuvir (Harvoni®)
CRITERIA FOR INITIAL APPROVAL OF LEDIPASVIR/SOFOSBUVIR: (must meet all of the following)
*Patients new to the plan will be allowed to continue previous hepatitis C regimen (max of up to 24 weeks of
Sofosbuvir/Ledipasvir therapy total)*
        Patient must have a diagnosis of chronic hepatitis C (CHC)
        Patient must have genotype 1, 4, 5, or 6 hepatitis C
        Patient must not have severe renal impairment (eGFR<30mL/min/1.73m 2) or currently require
         hemodialysis
        Must be prescribed by or in consultation with a hepatologist, gastroenterologist, or infectious disease specialist
        Patient must be 18 years of age or older
        Patient must not have been on previous or concurrent direct acting hepatitis C agents
        If patient was on a previous course of treatment with Incivek or Victrelis it must have included an interferon-
         based regimen
        Patient must not have a history of illicit substance use or alcohol abuse within the past 6 months
        Patient has a pre-treatment HCV RNA level drawn and results are submitted with PA request
        Dose must not exceed 1 capsule per day
        Patient must have one of the following:
              o Advanced fibrosis (Metavir F3)
              o Compensated cirrhosis
              o Organ transplant
              o Type 2 or 3 essential mixed cryoglobulinemia with end-organ manifestations (e.g., vasculitis)
              o Proteinuria
              o Nephrotic syndrome
              o Membranoproliferative glomerulonephritis
        Female patients must have a negative pregnancy test within 30 days prior to initiation of therapy and monthly
         during treatment with ledipasvir/sofosbuvir therapy
        For Genotypes 1 and/or 4: the PDL preferred drug, which covers Genotypes 1 and 4, is required unless the
         patient has a documented clinical rationale for using the non-preferred agent supported by the label or
         AASLD/IDSA HCV guidelines




                                                                                                                 Page 1 of 2
              Case 5:18-cv-04008-DDC-GEB Document 39-1 Filed 03/26/19 Page 3 of 3

PA Criteria
RENEWAL CRITERIA FOR LEDIPASVIR/SOFOSBUVIR:
        Prescriber must document adherence by patient of greater than or equal to 90% and meet one of the following:
             o Genotype 1 (one of the following)
                      Treatment-naïve, without cirrhosis, and a pre-treatment HCV RNA < 6 million IU/mL – 8 weeks
                         total therapy
                      Treatment-naïve, with or without cirrhosis, and a pre-treatment HCV RNA ≥ 6 million IU/mL – 12
                         weeks total therapy
                      Treatment-naïve, with cirrhosis– 12 weeks total therapy
                      Treatment-experienced, without cirrhosis – 12 weeks total therapy
                      Treatment-experienced, with cirrhosis:
                              24 weeks total therapy alone
                              12 weeks total therapy if used with Ribavirin
             o Genotype 4, 5, or 6
                      12 weeks total therapy
LENGTH OF APPROVAL FOR LEDIPASVIR/SOFOSBUVIR: 4 weeks




____________________________________________                   _____________________________________________
DRUG UTILIZATION REVIEW COMMITTEE CHAIR                        PHARMACY PROGRAM MANAGER
                                                               DIVISION OF HEALTH CARE FINANCE
                                                               KANSAS DEPARTMENT OF HEALTH AND ENVIRONMENT
_____________________________________________                  _____________________________________________
DATE                                                           DATE




                                                                                                          Page 2 of 2
